 
LIQUIDATING TRUST AGREEMENT
 
Dated as of February 16, 2011
 
by and among
 
Behringer Harvard Mid-Term Value Enhancement Fund I LP
 
individually as Grantor
 
and
 
Behringer Harvard Advisors I LP
 
as Managing Trustee
 
and
 
CSC Trust Company of Delaware
 
as Resident Trustee
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

 
Page
   
LIQUIDATING TRUST AGREEMENT
1
   
RECITALS:
 
1
     
ARTICLE I
NAME AND DEFINITIONS
1
     
1.1
Name
1
     
1.2
Certain Terms Defined
1
     
ARTICLE II
NATURE OF TRANSFER
3
     
2.1
Purpose of the Trust
3
     
2.2
No Reversion to the Partnership
4
     
2.3
Payment of Liabilities
4
     
2.4
Bill of Sale, Assignment, Acceptance and Assumption Agreement; Instruments of
Further Assurance
4
     
2.5
Incidents of Ownership
4
     
2.6
Notice to Unlocated Holders of Partnership Units
4
     
ARTICLE III
BENEFICIARIES
4
     
3.1
Beneficial Interests
4
     
3.2
Rights of Beneficiaries
5
     
3.3
No Transfer of Interests of Beneficiaries
5
     
3.4
Managing Trustee as Beneficiary
5
     
ARTICLE IV
DURATION AND TERMINATION OF TRUST
5
     
4.1
Duration
6
     
4.2
Other Obligations of the Managing Trustee upon Termination
6
     
ARTICLE V
ADMINISTRATION OF TRUST ASSETS
6
     
5.1
Sale of Trust Assets
6
     
5.2
Authorized Activities
6
     
5.3
Payment of Claims, Expenses and Liabilities
6
     
5.4
Interim Distributions
6
     
5.5
Final Distribution
7
     
5.5
Reports to Beneficiaries and Others
7
     
5.6
Federal Income Tax Information
7
     
5.7
Employment of Manager
7
     
ARTICLE VI
MANAGING TRUSTEE
7
     
6.1
General Powers of the Managing Trustee
8
     
6.2
Specific Powers of the Managing Trustee
8
     
6.3
Property Management Services
9
     
6.4
Asset Management Fee
10
     
6.5
Insurance Services
10

 
-i-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
  

   
Page
     
6.6
Real Estate Commissions on Resale of Properties
11
     
6.7
Rebates, Give-ups and Reciprocal Arrangements
11
     
6.8
Other Compensation
11
     
ARTICLE VII
RESIDENT TRUSTEE
11
     
7.1
Generally
11
     
7.2
Compensation
12
     
7.3
Miscellaneous
12
     
ARTICLE VIII
CONCERNING THE MANAGING TRUSTEE, BENEFICIARIES, EMPLOYEES AND AGENTS
12
     
8.1
Generally
12
     
8.2
Reliance by the Managing Trustee
13
     
8.3
Limitation on Liability to Third Persons
13
     
8.4
Recitals
14
     
8.5
Indemnification
14
     
8.6
Rights of Managing Trustees, Employees, Independent Contractors and Agents to
Own Trust Units or Other Property and to Engage in Other Business
14
     
ARTICLE IX
PROTECTION OF PERSONS DEALING WITH THE MANAGING TRUSTEE
15
     
9.1
Reliance on Statements by the Managing Trustee
15
     
ARTICLE X
REIMBURSEMENT TO THE MANAGING TRUSTEE
15
     
10.1
Expenses
15
     
ARTICLE XI
THE MANAGING TRUSTEE AND SUCCESSOR MANAGING TRUSTEE
15
     
11.1
Number and Qualification of Managing Trustees
15
     
11.2
Resignation and Removal
16
     
11.3
Appointment of Successor
16
     
11.4
Acceptance of Appointment by Successor Managing Trustee
16
     
11.5
Bonds
16
     
ARTICLE XII
CONCERNING THE BENEFICIARIES
16
     
12.1
Evidence of Action by Beneficiaries
16
     
12.2
Limitation on Suits by Beneficiaries
16
     
12.3
Requirement of Undertaking
16
     
ARTICLE XIII
MEETING OF BENEFICIARIES
16
     
13.1
Purpose of Meetings
16
     
13.2
Meeting Called by the Managing Trustee
16
     
13.3
Meeting Called on Request of Beneficiaries
17
     
13.4
Persons Entitled to Vote at Meeting of Beneficiaries
17
     
13.5
Quorum
17
     
13.6
Adjournment of Meeting
17

 
-ii-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

 
 
Page
     
13.7
Conduct of Meeting
17
     
ARTICLE XIV
AMENDMENTS
17
     
14.1
Consent of Beneficiaries
17
     
14.2
Effect of Amendment
18
     
14.3
Managing Trustee’s Declining to Execute Documents
18
     
ARTICLE XV
MISCELLANEOUS PROVISIONS
18
     
15.1
Filing Documents
18
     
15.2
Beneficiaries Have No Rights or Privileges as Holders of Partnership Units
18
     
15.3
Laws as to Construction
18
     
15.4
Severability
18
     
15.5
Notices
18
     
15.6
Counterparts
19
     
EXHIBIT A
 

 
-iii-

--------------------------------------------------------------------------------


 
LIQUIDATING TRUST AGREEMENT


This LIQUIDATING TRUST AGREEMENT (this “Agreement”), dated as of February 16,
2011 (the “Effective Date”), by and between Behringer Harvard Mid-Term Value
Enhancement Fund I LP, a Texas limited partnership, as Grantor (the
“Partnership”), Behringer Harvard Advisors I LP, a Texas limited partnership, as
Managing Trustee (the “Managing Trustee”), and CSC Trust Company of Delaware, a
Delaware corporation, as Resident Trustee (the “Resident Trustee” and, with the
Managing Trustee, the “Trustees”).
 
RECITALS:
WHEREAS, the principal purpose for which the Partnership was organized was to
acquire, develop, construct, own, operate, improve, lease and otherwise manage
for investment purposes, either alone or in association with others, a
diversified portfolio of income-producing commercial or industrial properties as
should from time to time be acquired by the Partnership and to engage in any or
all general business activities related to or incidental to such principal
purpose;
 
WHEREAS, Robert M. Behringer, a Texas resident, and Behringer Harvard Advisors I
LP, a Texas limited partnership (the “General Partners”) believe it to be in the
best interest of the Partnership to dissolve and wind down its affairs;
 
WHEREAS, the Partnership will transfer all of its assets (the “Partnership
Assets”) and liabilities to a trust (the “Liquidating Trust” or “Trust”) with
Behringer Harvard Advisors I LP serving as its initial Managing Trustee,
including cash reserves set aside for the contingent and existing obligations of
the Partnership and the Liquidating Trust (the “Cash Reserves”); and
 
WHEREAS, the Partnership will distribute the beneficial interests in the Trust
to its partners in liquidation of the Partnership in accordance with the terms
hereof.
 
WHEREAS, the Managing Trustee shall administer the Liquidating Trust pursuant to
the terms of this Agreement and, upon satisfaction of all liabilities and
obligations of the Partnership and the Liquidating Trust, the Managing Trustee
shall distribute the residue of the proceeds of the liquidation of the assets of
the Partnership in accordance with the terms hereof.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Partnership hereby agrees to grant,
release, assign, convey and deliver unto the Managing Trustee for the benefit of
the Beneficiaries (as hereinafter defined), all of the right, title and interest
of the Partnership in and to the Partnership Assets and Cash Reserves for the
uses and purposes stated herein on the Effective Date, subject to the terms and
provisions set out below, and the Managing Trustee hereby agrees to accept such
Partnership Assets and Cash Reserves and such Trust, subject to the following
terms and provisions:
 
ARTICLE I
NAME AND DEFINITIONS
 
1.1
Name.  This Trust shall be known as the Behringer Harvard Mid-Term Value
Enhancement Liquidating Trust.

 
1.2
Certain Terms Defined.  For all purposes of this instrument, unless the context
otherwise requires:

 
 
(a)
“AFFILIATE” shall mean, with respect to any Person, (a) any other Person
directly or indirectly controlling, controlled by or under common control with
such Person, (b) any officer, director or partner of such Person, (c) any other
Person owning or controlling 10% or more of the outstanding voting securities of
such Person and (d) if such Person is an officer, director or partner, any other
person for which such Person acts in such capacity.

 
 
(b)
“AGGREGATE ASSETS VALUE” shall mean the aggregate book value of the assets of
the Partnership (other than investments in bank accounts, money market funds and
other current assets) at the time of measurement before deducting depreciation,
bad debts or other similar non-cash reserves and without reduction for any debt
secured by or relating to such assets.

 
 
(c)
“AGREEMENT” shall mean this instrument as originally executed or as it may from
time to time be amended pursuant to the terms hereof.

 
 
(d)
“ASSET MANAGEMENT FEE” shall mean the fee paid to the Managing Trustee or its
Affiliates pursuant to Section 6.4 hereof for day-to-day professional management
services in connection with the Trust and its affairs.

 
 
(e)
“BENEFICIAL INTEREST” shall mean each Beneficiary’s proportionate share of the
Trust Assets in the Trust determined by the ratio of the number of Partnership
Units held by the Initial Beneficiary on the close of business on the Record
Date in the Partnership over the total number of Partnership Units existing on
such Record Date in the Partnership and thereafter each Beneficiary’s
proportional beneficial interest in the Trust represented by Trust Units.

 
1

--------------------------------------------------------------------------------


 
 
(f)
“BENEFICIARIES” shall mean the holders of Trust Units from time to time on or
after the Record Date, including the Initial Beneficiaries and the Subsequent
Beneficiaries.

 
 
(g)
“CAPITAL CONTRIBUTION” shall mean, with respect to any Beneficiary, the
Beneficiary’s “Capital Contribution” as defined in the Partnership Agreement and
as of the Effective Date.

 
 
(h)
“CODE” shall mean the Internal Revenue Code of 1986, as amended.

 
 
(i)
“GRANTOR” shall mean the Partnership.

 
 
(j)
“GROSS REVENUES” shall mean all amounts actually collected as rents or other
charges for the use and occupancy of Trust Assets, but shall exclude interest
and other investment income of the Trust and proceeds received by the Trust from
a sale, exchange, condemnation, eminent domain taking, casualty or other
disposition of assets of the Trust.

 
 
(k)
“INITIAL BENEFICIARIES” shall mean the initial holders of Trust Units.

 
 
(l)
“LIMITED PARTNERS” shall mean the limited partners under the Partnership
Agreement.

 
 
(m)
“LIQUIDATING DISTRIBUTIONS” shall mean the net cash proceeds received by the
Trust from (a) the sale, exchange, condemnation, eminent domain taking, casualty
or other disposition of substantially all of the assets of the Trust or the last
remaining assets of the Trust or (b) a liquidation of the Trust Assets in
connection with a dissolution of the Trust, after (i) payment of all expenses of
such sale, exchange, condemnation, eminent domain taking, casualty or other
disposition or liquidation, including real estate commissions, if applicable,
(ii) the payment of any outstanding indebtedness and other liabilities of the
Trust, (iii) any amounts used to restore any such assets of the Trust, and (iv)
any amounts set aside as reserves which the Managing Trustee in its sole
discretion may deem necessary or desirable.

 
 
(n)
“LIQUIDATING TRUST” shall mean the liquidating trust maintained by the Managing
Trustee holding the Trust Assets of the Partnership, identified as the
“Behringer Harvard Mid-Term Value Enhancement Liquidating Trust”; also referred
to herein as the “Trust.”

 
 
(o)
“MANAGER” shall mean such Person or Persons who have been employed by, or who
have contracted with, the Managing Trustee to assist in the management of the
Trust, and for the avoidance of doubt, the Manager may be one or both of the
General Partners or any Affiliate of the General Partners.

 
 
(p)
“MAJORITY VOTE” shall mean the affirmative vote or written consent of
Beneficiaries then owning of record more than fifty percent (50%) of the
outstanding Trust Units; provided, however, that any Trust Units owned or
otherwise controlled by the Managing Trustee or its Affiliates may not be voted
and will not be included in the total number of outstanding Trust Units for
purposes of this definition unless such Trust Units are the only Trust Units
outstanding as of the date of determination.

 
 
(q)
“NASAA GUIDELINES” shall mean the Statement of Policy Regarding Real Estate
Programs of the North American Securities Administrators Association, Inc.,
effective September 29, 1993, as amended.

 
 
(r)
“NET CAPITAL CONTRIBUTION” shall mean, with respect to any Beneficiary, the
Beneficiary’s “Net Capital Contribution” as defined in the Partnership Agreement
and as of the Effective Date, and as reduced from time to time by distributions
to such Beneficiary from the Trust of Non-Liquidating Net Sale Proceeds and
Liquidating Distributions, but without reduction for interim distributions of
Net Cash From Operations, if any, made pursuant to Section 5.4 hereof.

 
 
(s)
“NET CASH FROM OPERATIONS” shall mean cash funds from operations of the Trust
(including without limitation interest and other investment income and without
deduction for depreciation or amortization after deducting funds used to pay or
to provide for the payment of all operating expenses of the Trust and each Trust
Asset and debt service, if any, capital improvements and replacements), less the
amounts set aside for restoration or creation of reserves.

 
 
(t)
“NON-LIQUIDATING NET SALE PROCEEDS” shall mean the net cash proceeds received by
the Trust from a sale, exchange, condemnation, eminent domain taking, casualty
or other disposition of assets of the Trust, which does not constitute
substantially all of the remaining assets of the Trust, after (a) payment of all
expenses of such sale, exchange, condemnation, eminent domain taking, casualty
or other disposition, including real estate commissions, if applicable, (b) the
payment of any outstanding indebtedness and other Trust liabilities relating to
such disposed assets, (c) any amounts used to restore any such disposed assets
or purchase additional assets with the proceeds thereof, and (d) any amounts set
aside as reserves which the Managing Trustee in its sole discretion may deem
necessary or desirable (including for the purchase of additional assets).

 
2

--------------------------------------------------------------------------------


 
 
(u)
“PARTNERSHIP AGREEMENT” shall mean the Agreement of Limited Partnership of
Behringer Harvard Mid-Term Value Enhancement Fund I LP, dated as of July 30,
2002, as amended on June 2, 2003 and further amended on March 29, 2006.

 
 
(v)
“PARTNERSHIP UNITS” shall mean the limited partnership units in the Partnership
held by each of the Beneficiaries as of the Record Date.

 
 
(w)
“PERSON” shall mean any natural person, partnership, trust, corporation,
association or other legal entity, including, but not limited to, the General
Partners and any Affiliate of the General Partners.

 
 
(x)
“PURCHASE PRICE” shall mean the price paid by the Partnership for Trust Assets
(including all Acquisition Fees as defined by the Partnership Agreement, liens
and mortgages on the properties, but excluding points and prepaid interest) plus
all costs of improvements, if any, reasonably and properly allocable to the
Trust Assets.

 
 
(y)
“RECORD DATE” shall mean the date selected by the Grantor for determination of
the holders of Partnership Units entitled to become Beneficiaries.

 
 
(z)
“SUBSEQUENT BENEFICIARIES” shall mean Beneficiaries as reflected on the books
and records of the Trust from time to time after the Effective Date, other than
the Initial Beneficiaries.

 
 
(aa)
“TREASURY REGULATIONS” shall mean the Income Tax Regulations promulgated under
the Code by the United States Treasury Department.

 
 
(bb)
“TRUST” shall mean a Delaware Statutory Trust pursuant to Chapter 38 of Title 12
of the Delaware Code and created by the filing of a Certificate of Trust with
the Secretary of State of the State of Delaware.

 
 
(cc)
“TRUST ASSETS” shall mean all the property held from time to time by the
Managing Trustee under this Agreement, which initially shall consist of the
Partnership Assets of the Partnership granted, assigned and conveyed to the
Managing Trustee by the Partnership, the Cash Reserves, and, in addition, shall
thereafter include all proceeds and other receipts of, from, or attributable to
any assets, causes of actions or claims held by the Trust.

 
 
(dd)
“TRUST UNITS” shall mean those equal, undivided portions into which the
Beneficial Interests in the Trust Assets are divided, as evidenced on the books
and records of the Trust and as shall not be certificated or represented by any
form of other instrument.

 
 
(ee)
“TRUSTEE(S)” shall mean the original Trustee(s) under this Agreement and their
successor(s) and assignee(s), if any.

 
ARTICLE II
NATURE OF TRANSFER
 
2.1
Purpose of the Trust.

 
 
(a)
It is expected that the Partnership shall dissolve and liquidate prior to fully
winding up its affairs, including, but not limited to, the sale of its remaining
assets, the collection of any receivables and the payment of any unsatisfied
debts, claims, liabilities, commitments, suits and other obligations, whether
contingent or fixed or otherwise (the “Liabilities”), except for such
liabilities and obligations for which the Partnership has previously established
reserves by the retention of the Cash Reserves as described in the recitals
hereto.  The Trust hereby is organized for the sole purpose of winding up the
affairs of the Partnership as promptly as reasonably possible and with no
objective to continue or engage in the conduct of a trade or business except as
necessary for the orderly liquidation of the Trust Assets.

 
 
(b)
The Cash Reserves and Partnership Assets to be granted, assigned and conveyed to
the Managing Trustee as of the Effective Date will be held in the Trust, and the
Managing Trustee will:  (i) further liquidate the Trust Assets as it deems
necessary to carry out the purpose of the Trust and facilitate distribution of
the Trust Assets; (ii) protect, conserve and manage the Trust Assets in
accordance with the terms and conditions hereof; and (iii) distribute the Trust
Assets in accordance with the terms and conditions hereof.

 
3

--------------------------------------------------------------------------------


 
 
(c)
It is intended that for federal, state and local income tax purposes the Trust
shall be treated as a business trust under Treasury Regulation Section
301.7701-4(b), that the Trust will be classified for federal income tax purposes
as a partnership under Treasury Regulation Section 301.7701-3(b)(1)(i) and any
analogous provision of state or local law, and that the Beneficiaries of the
Trust shall be treated as partners for federal tax purposes and any analogous
provision of state or local law and shall be taxed on their respective share of
the Trust’s taxable income (including both ordinary income and capital gains)
pursuant to Section 704 of the Code and any analogous provision of state or
local law.  It is further intended that the Partnership business shall continue
in the Trust, that the partnership shall not terminate under 708 of the Code,
that the taxable year of the partnership shall not close, and that the Trust may
use the Partnership’s taxpayer identification number.

 
 
(d)
The Managing Trustee shall file all tax returns required to be filed with any
governmental agency consistent with Section 2.1(c).  To the extent that the
Managing Trustee becomes liable for the payment of taxes, including withholding
taxes, with respect to income derived from the investment of funds held
hereunder or any payment made hereunder (collectively, the “Taxes”), the
Managing Trustee may pay such Taxes.  The Managing Trustee may withhold from any
payment of the Trust Assets such amount as the Managing Trustee estimates to be
sufficient to provide for the payment of such Taxes not yet paid, and may use
the sum withheld for that purpose.  The Managing Trustee shall be indemnified
and held harmless against any liability for Taxes and for any penalties or
interest with respect to Taxes on such investment income or payments in the
manner provided herein.

 
2.2
No Reversion to the Partnership.  In no event shall any part of the Trust Assets
revert to or be distributed to the Partnership.

 
2.3
Payment of Liabilities.  The Trust hereby agrees to assume all Liabilities of
the Partnership on the Effective Date.  Should any Liability be asserted against
the Trust as the transferee of the Trust Assets or as a result of the assumption
of the Liabilities, the Managing Trustee may use such part of the Trust Assets
as may be necessary in contesting any such Liability or in payment thereof.  In
no event shall the Managing Trustee, Beneficiaries or employees or agents of the
Trust be personally liable, nor shall any personal property of such Persons or
any other Trust Assets be subject to attachment, in the event the Trust Assets
are not sufficient to satisfy the Liabilities asserted against or payable out of
the Partnership’s available Trust Assets in the Trust.

 
2.4
Bill of Sale, Assignment, Acceptance and Assumption Agreement; Instruments of
Further Assurance.  On the Effective Date, the Partnership and the Trust shall
execute a Bill of Sale, Assignment, Acceptance and Assumption Agreement
conveying the Partnership Assets, Cash Reserves and Liabilities to the Trust, a
copy of which is attached as Exhibit A hereto.  After the dissolution of the
Partnership, such Persons who shall have the right and power to so act, will,
upon reasonable request of the Managing Trustee, execute, acknowledge, and
deliver such further instruments and do such further acts as may be necessary or
proper to carry out effectively the purposes of this Agreement, to confirm or
effectuate the transfer to the Managing Trustee of any property intended to be
covered hereby, and to vest in the Managing Trustee, its successors and assigns,
the estate, powers, instruments or funds in trust hereunder.

 
2.5
Incidents of Ownership.  The holders of Partnership Units as of the Record Date
shall be the Initial Beneficiaries of the Trust as holders of Trust Units in the
Trust, and the Managing Trustee shall retain only such incidents of legal
ownership as are necessary to undertake the actions and transactions authorized
herein.

 
2.6
Notice to Unlocated Holders of Partnership Units.  If the Trust holds Trust
Assets for the benefit of unlocated holders of any Partnership Units, due notice
shall be given to such unlocated holders of Partnership Units in accordance with
Texas and Delaware law, as applicable.

 
ARTICLE III
BENEFICIARIES
 
3.1
Beneficial Interests.

 
 
(a)
The Beneficial Interest of each Initial Beneficiary hereof shall be determined
by the Partnership in accordance with the Partnership’s list of Partnership Unit
holders as of the Record Date (the “List”).  The Partnership will deliver the
List to the Managing Trustee promptly after the Record Date specifying the
Partnership Units of each Partner in the Partnership.  Each Partnership Unit
owned by a Partner shall be converted into Beneficial Interests in the
Trust.  For ease of administration, the List shall express the Beneficial
Interest of each Initial Beneficiary in terms of units and it is intended that
each unit shall represent one Trust Unit in the Trust.

 
4

--------------------------------------------------------------------------------


 
 
(b)
In the case of the Partnership Unit holders, book-entry or other records or any
other evidence of ownership satisfactory to the Managing Trustee will be deemed
to evidence the Beneficial Interest in the Trust of each such Beneficiary.

 
 
(c)
If any conflicting claims or demands are made or asserted with respect to the
ownership of any Trust Units, or if there should be any disagreement between the
transferees, assignees, heirs, representatives or legatees succeeding to all or
part of the interest of any Beneficiary resulting in adverse claims or demands
being made in connection with such Trust Units, then, in any of such events, the
Managing Trustee shall be entitled, at its sole election, to refuse to comply
with any such conflicting claims or demands. In so refusing, the Managing
Trustee may elect to make no payment or distribution with respect to such Trust
Units, or to make such payment to a court of competent jurisdiction or an escrow
agent, and in so doing the Managing Trustee shall not be or become liable to any
of such parties for their failure or refusal to comply with any of such
conflicting claims or demands, nor shall the Managing Trustee be liable for
interest on any funds which it may so withhold.  The Managing Trustee shall be
entitled to refrain and refuse to act until either (i) the rights of the adverse
claimants have been adjudicated by a final non-appealable judgment of a court of
competent jurisdiction, (ii) all differences have been adjusted by valid written
agreement between all of such parties, and the Managing Trustee shall have been
furnished with an executed counterpart of such agreement, or (iii) there is
furnished to the Managing Trustee a surety bond or other security satisfactory
to the Managing Trustee, as it shall deem appropriate, to fully indemnify it as
between all conflicting claims or demands.

 
3.2
Rights of Beneficiaries.  Each Beneficiary shall be entitled to participate in
the rights and benefits due to a Beneficiary hereunder according to his
Beneficial Interest.  Each Beneficiary shall take and hold the same subject to
all the terms and provisions of this Agreement.  The interest of the Beneficiary
hereby is declared and shall be in all respects personal property and upon the
death of an individual Beneficiary, his Beneficial Interest shall pass as
personal property to his legal representative and such death shall in no way
terminate or affect the validity of this Agreement, provided that the Managing
Trustee shall not be required to evidence a book entry transfer of a deceased
Beneficiary’s Beneficial Interest to his legal representative until the Managing
Trustee shall have received Letters Testamentary or Letters of Administration
and written notice of the death of the deceased Beneficiary. A Beneficiary shall
have no title or right to, or possession, management or control of, the Trust
Assets except as herein expressly provided.  No widower, widow, heir, or devisee
of any Person who may be a Beneficiary shall have any right of dower, homestead,
or inheritance, or of partition, or of any other right, statutory or otherwise,
in any property forming a part of Trust Assets but the whole title to the Trust
Assets shall be vested in the Managing Trustee and the sole interest of the
applicable Beneficiaries shall be the rights and benefits given to such Persons
under this Agreement.

 
3.3
No Transfer of Interests of Beneficiaries.  No Beneficial Interest may be
transferred by any Beneficiary in person or by a duly authorized agent or
attorney, or by the properly appointed legal representatives of the
Beneficiary.  No Beneficiary has authority or power to sell, assign, transfer,
encumber, or in any other manner dispose of his Beneficial Interest; provided,
however, that the Beneficial Interest shall be assignable or transferable by
will, intestate succession, or operation of law; further provided that a
Beneficiary shall be allowed to assign or transfer a Beneficial Interest held by
a tax-qualified employee retirement plan or account (including a regular IRA, a
Keogh plan or a 401(k) plan) to the plan participant or account owner (or their
beneficiaries), but only if and to the extent that (x) a distribution from the
plan or account is required to be made in order to satisfy the required minimum
distribution (“RMD”) provisions applicable to such plan or account, and (y) such
RMD requirements cannot be satisfied by distributing other assets from such plan
or account, or from other accounts of such account owner; and further provided,
that the executor or administrator of the estate of a Beneficiary may mortgage,
pledge, grant a security interest in, hypothecate or otherwise encumber, the
Beneficial Interest held by the estate of such Beneficiary if necessary in order
to borrow money to pay estate, succession or inheritance taxes or the expenses
of administering the estate of the Beneficiary, upon written notice to and upon
written consent of the Managing Trustee, which consent may be withheld in the
Managing Trustee’s sole discretion.

 
Except as may be otherwise required by law, the Beneficial Interests of the
Beneficiaries hereunder shall not be subject to attachment, execution,
sequestration or any order of a court, nor shall such Beneficial Interests be
subject to the contracts, debts, obligations, engagements or liabilities of any
Beneficiary, but the Beneficial Interest of a Beneficiary shall be paid by the
Managing Trustee to the Beneficiary free and clear of all assignments,
attachments, anticipations, levies, executions, decrees and sequestrations and
shall become the property of the Beneficiary only when actually received by such
Beneficiary.
 
3.4
Managing Trustee as Beneficiary.  The Managing Trustee, either individually or
in a representative or fiduciary capacity, may be a Beneficiary to the same
extent as if it were not a Managing Trustee hereunder and shall have all the
rights of a Beneficiary, including, without limitation, the right to vote and to
receive distributions, to the same extent as if it were not the Managing Trustee
hereunder.

 
5

--------------------------------------------------------------------------------


 
ARTICLE IV
DURATION AND TERMINATION OF TRUST
 
4.1
Duration.  The existence of this Trust shall terminate upon the earliest of
(i) a termination required by the applicable laws of the State of Delaware,
(ii) the termination due to the distribution of all Trust Assets as provided in
Section 5.5, or (iii) February 16, 2014, provided, however, that the Managing
Trustee, in its discretion, may extend the existence of this Trust to such later
date as it may designate, if it determines that an extension is reasonably
necessary to wind up the affairs of this Trust and, if necessary, has requested
and obtained additional no-action assurances from the staff of the U.S.
Securities and Exchange Commission (the “Commission”) regarding relief from
registration and reporting requirements under the Securities Exchange Act of
1934, as amended (the “Exchange Act”) prior to any such extension.  Upon winding
up the affairs of the Trust the Managing Trustee shall provide the Resident
Trustee written confirmation of the dissolution and the completion of winding up
of the Trust and shall authorize and direct the Resident Trustee to execute and
file in the office of the Secretary of State a certificate of cancellation in
accordance with the Delaware Statutory Trust Act.

 
4.2
Other Obligations of the Managing Trustee upon Termination.  Upon distribution
of all the Trust Assets, the Managing Trustee shall pay or make reasonable
provision to pay all claims and obligations, including all contingent,
conditional or unmatured claims and obligations, known to the Trust, but for
which the identity of the claimant is unknown and not known to the Trust, but
based on the facts known to the Trust, are likely to arise or to become known to
the Trust within 10 years after the date of dissolution.  Except as otherwise
specifically provided herein, upon the distribution of all Trust Assets in the
Trust, the Managing Trustee shall have no further duties or obligations
hereunder.

 
ARTICLE V
ADMINISTRATION OF TRUST ASSETS
 
5.1
Sale of Trust Assets.  The Managing Trustee is hereby authorized and directed,
at such times as it may deem appropriate, to transfer, assign, or otherwise
dispose of all or any part of the Trust Assets as it deems appropriate at public
auction or at private sale for cash, securities or other property, or upon
credit (either secured or unsecured as the Managing Trustee shall determine, in
its sole discretion).

 
5.2
Authorized Activities.  The Trust and the Managing Trustee are hereby authorized
to continue and engage in the conduct of any trade or business on behalf of the
Trust or the Beneficiaries and all of the terms and conditions hereof shall be
construed accordingly.

 
5.3
Payment of Claims, Expenses and Liabilities.  Provided the Managing Trustee has
been advised in writing with respect to such claims, expenses, charges,
liabilities and obligations, the Managing Trustee shall pay from the Trust
Assets all claims, expenses, charges, liabilities, and obligations of the Trust
Assets and all Liabilities relating to the Trust Assets and obligations which
the Managing Trustee specifically assumes and agrees to pay pursuant to this
Agreement and such transferee liabilities which the Managing Trustee may be
obligated to pay as transferee of the Trust Assets, including, without
limitation, interest, penalties, taxes, assessments, and public charges of every
kind and nature and the costs, charges, and expenses connected with or growing
out of the execution or administration of this Trust and such other payments and
disbursements as are provided in this Agreement or which may be determined to be
a proper charge against the Trust Assets by the Managing Trustee.

 
5.4
Interim Distributions.  Subject to Section 5.5 below with respect to a final
distribution, at such times as may be determined by it in its sole discretion,
the Managing Trustee shall distribute, or cause to be distributed, to the
Beneficiaries such cash or other property comprising a portion of the Trust
Assets as the Managing Trustee may, in its sole discretion, determine may be
distributed without detriment to the conservation and protection of the Trust
Assets in the Trust, as follows:

 
 
(a)
First, to the Beneficiaries on a per Trust Unit basis until each of such
Beneficiaries has received distributions of Net Cash From Operations equal to
eight percent (8%) per annum of his Net Capital Contribution, commencing on the
date such Beneficiary (or predecessor in interest) first contributed capital to
the Partnership, and assuming for purposes of this clause that distributions of
Net Cash From Operations include prior distributions of “Net Cash From
Operations” as defined under, and made pursuant to, the Partnership Agreement,
that all distributions by the Partnership to the General Partners were paid to
the Managing Trustee, that all distributions by the Partnership to the Limited
Partners were paid to the Beneficiaries, and that during any period prior to the
Effective Date, each Beneficiary’s Net Capital Contribution was his or her “Net
Capital Contribution” as defined under the Partnership Agreement;

 
 
(b)
Then to the Beneficiaries on a per Trust Unit basis until each Beneficiary has
received or has been deemed to have received one hundred percent (100%) of his
Net Capital Contribution; and

 
6

--------------------------------------------------------------------------------


 
 
(c)
Thereafter, eighty-five percent (85%) to the Beneficiaries on a per Trust Unit
basis, and fifteen percent (15%) to the Managing Trustee.

 
Notwithstanding the foregoing, assuming for purposes of this paragraph that all
distributions by the Partnership to the General Partners were paid to the
Managing Trustee, and that all distributions by the Partnership to the Limited
Partners were paid to the Beneficiaries, in no event will the Managing Trustee
be allocated or receive distributions under the Partnership Agreement and this
Agreement if such distributions would not be permitted to be paid to the
Managing Trustee pursuant to the NASAA Guidelines, as defined herein. It is the
intent of the foregoing proviso that the Managing Trustee receives no more of
the Net Cash From Operations, Non-Liquidating Net Sale Proceeds or Liquidating
Distributions than is allowed pursuant to Article IV, Section E.2. of the NASAA
Guidelines, and in the event the allocations pursuant to this Article V would
otherwise result in the Managing Trustee receiving any such excess
distributions, such excess distributions otherwise distributable to the Managing
Trustee will instead be reallocated in favor of and distributed to the
Beneficiaries on a per Trust Unit basis, and if sufficient funds are not
available for such reallocation to the Beneficiaries, the Managing Trustee will
refund the amount of the excess distribution to the Trust for reallocation in
favor of and distribution to the Beneficiaries on a per Trust Unit basis.
 
5.5
Final Distribution.  If the Managing Trustee determines that (a) all of the real
properties of the Trust have been sold, with the proceeds from such sales and
any amounts held in reserve for such properties distributed pursuant to Section
5.4, and the Liabilities and all other claims, expenses, charges, liabilities
and obligations of the Trust have been paid or discharged, or (b) if the
existence of the Trust shall terminate pursuant to Section 4.1 hereof and not
have been extended pursuant to such Section 4.1, then in the event of (a) or (b)
above Managing Trustee shall, consistent with the conservation and protection of
the Trust Assets, expeditiously distribute the Trust Assets to the Beneficiaries
pro rata according to the number of Trust Units held by each Beneficiary in the
Trust based on the List submitted to the Managing Trustee by the Partnership
pursuant to Section 3.1 above, as such List may be amended. The Managing Trustee
shall hold in the Trust and thereafter make disposition of all liquidating
distributions and other payments due any Beneficiaries who have not been located
subject to applicable state laws regarding escheat and abandoned property.  It
is understood that the Managing Trustee and the Beneficiary’s bank in any funds
transfer may rely solely upon any account numbers or similar identifying number
provided by the parties hereto to identify (i) the Beneficiary, (ii) the
Beneficiary’s bank, or (iii) an intermediary bank.  The Managing Trustee may
apply any of the Trust Assets for any payment order it executes using any such
identifying number, even where its use may result in a person other than the
Beneficiary being paid, or the transfer of funds to a bank other than the
Beneficiary’s bank, or an intermediary bank designated.

 
5.5
Reports to Beneficiaries and Others.  As soon as practicable after the end of
each taxable year of the Trust on a timeline as though the Trust were a
non-accelerated filer thereunder, the Managing Trustee shall file an annual
report under cover of Form 10-K with the Commission showing the assets and
liabilities of the Trust at the end of each calendar year and the receipts and
disbursements of the Managing Trustee with respect to the Trust for such period
covered by the report.  The annual report will also describe the changes in the
assets of the Trust and the actions taken by the Managing Trustee during such
period covered by the report.  The financial statements contained with in such
annual report need not be audited but will be prepared on a liquidation basis in
accordance with generally accepted accounting principles  The Managing Trustee
will also file periodic reports under cover of Form 8-K with the Commission
whenever an event occurs for which a Form 8-K would have been required to be
filed for the Trust or whenever, in the opinion of the Managing Trustee, any
other material event relating to the Trust or its assets has occurred.  The
taxable year of the Trust shall end on December 31 of each year unless the
Managing Trustee deems it advisable to establish some other date as the date on
which the taxable year of the Trust shall end.

 
5.6
Federal Income Tax Information.  Within seventy-five (75) days after the end of
each fiscal year (in the event of a calendar taxable year of the Trust, or
within one hundred twenty (120) days thereafter in the even the Trust has
changed to a non-calendar taxable year), the Managing Trustee shall direct its
agent to mail to each Person who was a Beneficiary at the close of the year, a
schedule K-1 stating the Beneficiary’s share of taxable income and tax
deductions.  In addition, after receipt of a good faith written request, or in
its discretion without such request or if required by applicable law, such agent
(or if it cannot, the Managing Trustee) shall furnish to any Person who has been
a Beneficiary at any time during the preceding year a statement containing such
further information as is reasonably available to the agent or Managing Trustee,
respectively, which shall be helpful in determining the amount of taxable income
which such Person should include in such Person’s federal income tax return for
such preceding taxable year.

 
5.7
Employment of Manager.

 
 
(a)
The Managing Trustee shall conduct the affairs of the Trust, devoting such time
thereto as it, in its sole discretion, shall determine to be necessary to manage
Trust affairs in an efficient manner.  The Managing Trustee shall have the power
to appoint, employ or contract with any Person or Persons as the Managing
Trustee may deem necessary or proper for the transaction of the activities of
the Trust, including the Manager.  The Managing Trustee may grant or delegate
such authority to the Manager as the Managing Trustee may in its sole discretion
deem necessary or desirable to carry out the purpose of the Trust without regard
to whether such authority is normally granted or delegated by trustees.

 
7

--------------------------------------------------------------------------------


 
 
(b)
The Manager or other Persons shall not be required to administer the Trust as
its sole and exclusive function and may have other business interests and may
engage in other activities similar or in addition to those relating to the
Trust, including the rendering of advice or services of any kind to investors or
any other Persons and the management of other investments.

 
ARTICLE VI
MANAGING TRUSTEE
 
6.1
General Powers of the Managing Trustee.  The Managing Trustee shall have the
power to enter into or engage in any trade or business on behalf of the Trust
and the Beneficiaries, and may use, hold, or dispose of any Trust Asset in the
furtherance of such trade or business, including the power to make additional
investments (to the extent of available cash) in debt or equity securities.

 
6.2
Specific Powers of the Managing Trustee.  In addition to the provisions of
Section 6.1, the Managing Trustee shall have the following specific powers in
addition to any powers conferred upon it by any other Section or provision of
this Agreement or any statutory laws of the State of Delaware; provided,
however, that the enumeration of the following powers shall not be considered in
any way to limit or control the power of the Managing Trustee to act as
specifically authorized by any other Section or provision of this Agreement and
to act in such a manner as the Managing Trustee may deem necessary or
appropriate to conserve and protect any Trust Assets or to confer on the
Beneficiaries the benefits intended to be conferred upon them by this Agreement:

 
 
(a)
To determine the nature and amount of the consideration to be received with
respect to the sale or other disposition of, or the grant of interests in, any
Trust Assets.

 
 
(b)
To collect, liquidate or otherwise convert into cash, or such other property as
the Managing Trustee deems appropriate, all property, assets and rights in any
Trust Assets, and to pay, discharge and satisfy all other claims, expenses,
charges, liabilities, and obligations existing with respect to any Trust Assets,
the Trust or the Managing Trustee.

 
 
(c)
To elect, appoint, engage, retain or employ any Persons as agents,
representatives, employees, or independent contractors (including, without
limitation, real estate advisors, investment advisors, accountants, transfer
agents, custodians, attorneys-at-law, managers, appraisers, brokers, or
otherwise) in one or more capacities, and to pay compensation from the Trust
Assets for services in as many capacities as such Person may be so elected,
appointed, engaged, retained or employed, to prescribe the titles, powers and
duties, terms of service and other terms and conditions of the election,
appointment, engagement, retention or employment of such Persons and, except as
prohibited by law, to delegate any of the powers and duties of the Managing
Trustee to any one or more Trustees, agents, representatives, employers,
independent contractors or other Persons.

 
 
(d)
To retain and set aside such funds out of the Trust as the Managing Trustee
shall deem necessary or expedient to pay, or provide for the payment of
(i) unpaid claims, expenses, charges, liabilities, and obligations of the Trust
or the Partnership, except to the extent that liabilities for which the
Partnership has previously reserved Cash Reserves are satisfied with funds from
said Cash Reserves; (ii) contingencies; and (iii) the expenses of administering
the Trust Assets.

 
 
(e)
To do and perform any and all acts necessary or appropriate for the conservation
and protection of the Trust Assets, including acts or things necessary or
appropriate to maintain Trust Assets held by the Managing Trustee pending sale
or other disposition thereof or distribution thereof to the Beneficiaries.

 
 
(f)
To hold legal title to property of the Trust in the name of the Trust, or in the
name of the Managing Trustee, or of any other Person, without disclosure of the
interest of the Trust therein.

 
 
(g)
To cause any investments of any part of the Trust Assets to be registered and
held in the name of any one or more of its names or in the names of a nominee or
nominees without increase or decrease of liability with respect thereto.

 
 
(h)
To institute or defend actions or declaratory judgments or other actions and to
take such other action, in the name of the Trust or the Partnership or as
otherwise required, as the Managing Trustee may deem necessary or desirable to
enforce any instruments, contracts, agreements, causes of action, claims or
rights relating to or forming a part of the Trust Assets.

 
8

--------------------------------------------------------------------------------


 
 
(i)
To determine conclusively from time to time the value of and to revalue the
securities and other property of the Trust, in accordance with independent
appraisals or other information as it deems necessary or appropriate.

 
 
(j)
To cancel, terminate, or amend any instruments, contracts, agreements,
obligations or causes of action relating to or forming a part of any Trust
Assets, and to execute new instruments, contracts, agreements, obligations or
causes of action notwithstanding that the terms of any such instruments,
contracts, agreements, obligations or causes of action may extend beyond the
terms of this Trust.

 
 
(k)
To vote by proxy or otherwise on behalf of the Beneficiaries and with full power
of substitution all shares of stock and all securities held by the Managing
Trustee hereunder and to exercise every power, election, discretion, option and
subscription right and give every notice, make every demand, and to do every act
or thing in respect to any shares of stock or any securities held by the
Managing Trustee which the Managing Trustee might or could do if the Managing
Trustee was the absolute owner thereof.

 
 
(l)
To undertake or join in any merger, plan of reorganization, consolidation,
liquidation, dissolution, readjustment or other transaction of any corporation,
any of whose shares of stock or other securities, obligations, or properties may
at any time constitute a part of any Trust Assets, and to accept the substituted
shares of stock, bonds, securities, obligations and properties and to hold the
same in trust in accordance with the provisions hereof.

 
 
(m)
In connection with the sale or other disposition or distribution of any
securities held by the Managing Trustee, to comply with the applicable federal
and state securities laws, and to enter into agreements relating to the sale or
other disposition or distribution thereof.

 
 
(n)
To authorize transactions between corporations or other entities whose
securities, or other interests therein (either in the nature of debt or equity)
are held by the Managing Trustee as part of any Trust Assets.

 
 
(o)
To terminate and dissolve any entities owned by the Trust.

 
 
(p)
To have a judicial settlement of its account of the Trust at any time to the
extent it determines necessary or advisable.

 
 
(q)
To perform any act authorized, permitted, or required under any instrument,
contract, agreement, right, obligation or cause of action relating to or forming
a part of any Trust Assets whether in the nature of an approval, consent, demand
or notice thereunder or otherwise, unless such act would require the consent of
the Beneficiaries in accordance with the express provisions of this Agreement.

 
6.3
Property Management Services.  The Managing Trustee shall cause the Trust to
employ a property management company (which may be an Affiliate of the Managing
Trustee) to perform professional property management and leasing services for
the Trust. In the event the property management company is an Affiliate of the
Managing Trustee, the compensation payable to such Affiliate shall be equal to
the lesser of (a) fees which are competitive for similar services in the same
geographic area, or (b) four percent (4%) of Gross Revenues of the properties
managed. In the case of industrial and commercial properties which are leased on
a long-term (ten or more years) net lease basis, the maximum property management
fee from such leases shall be one percent (1%) of Gross Revenues, except for a
one time initial leasing fee of three percent (3%) of Gross Revenues on each
lease payable over the first five full years of the original term of the lease.
As used herein, the term “net lease” shall mean a lease which requires the
tenant to coordinate and pay directly all real estate taxes, sales and use
taxes, utilities, insurance and other operating expenses relating to the leased
property. Included within such fees should be bookkeeping services and fees paid
to non-related Persons for property management services. In addition, the Trust
will also pay a separate fee for the leases of new tenants and renewals of
leases with existing tenants in an amount not to exceed the fee customarily
charged by others rendering similar services in the same geographic area except
to the extent such compensation is specifically included in the foregoing
property management fees.

 
The Trust may also pay to non-affiliated third party leasing agents leasing fees
for procuring tenants and negotiating the terms of tenant leases. In no event
may the aggregate of all property management and leasing fees paid to Affiliates
of the Managing Trustee exceed six percent (6%) of Gross Revenues. The foregoing
limitation will include all leasing, re-leasing and leasing related services
provided, however, that such limitation is not intended to preclude the charging
of a separate competitive fee for the one-time initial rent-up or leasing-up of
a newly constructed property or total rehabilitation of a property if such
service is not included in the Purchase Price of the Trust Asset.
 
9

--------------------------------------------------------------------------------


 
6.4
Asset Management Fee.  The Managing Trustee and its Affiliates shall perform
asset management services in connection with the operation and holding of the
Trust Assets, which will include:

 
 
(a)
Analysis and management of utilization of Trust Assets and financial performance
of Trust Assets;

 
 
(b)
Analysis of the maximization of return with respect to Trust Assets and advice
as to the timing of disposition and terms and conditions of disposition of such
assets;

 
 
(c)
Daily management of Trust Assets, including entering into leases of real
property and service contracts, and, to the extent necessary, performing all
other operational functions for the maintenance and administration of such
assets;

 
 
(d)
Investigate, select and, on behalf of the Trust, engage and conduct business
with such Persons as the Managing Trustee and its Affiliates deems necessary to
the proper performance of its obligations hereunder, including but not limited
to consultants, accountants, correspondents, lenders, technical advisors,
attorneys, brokers, underwriters, corporate fiduciaries, escrow agents,
depositaries, custodians, agents for collection, insurers, insurance agents,
banks, builders, developers, property owners, mortgagors, property management
companies, transfer agents and any and all agents for any of the foregoing,
including Affiliates, and Persons acting in any other capacity deemed by the
Managing Trustee and its Affiliates necessary or desirable for the performance
of any of the foregoing services, including but not limited to entering into
contracts in the name of the Trust with any of the foregoing; and

 
 
(e)
Provide the Trust with all necessary cash management services.

 
In consideration for such services, the Managing Trustee or its Affiliates shall
be paid an annual Asset Management Fee of not more than one-half percent (.5%)
of the Aggregate Asset Value, provided, however, that such Asset Management Fee
shall be reduced to the extent that the sum of such amount plus the amount of
interim distributions of Net Cash From Operations and Non-Liquidating Net Sale
Proceeds, if any, made by the Trust from cash available for distribution
pursuant to Section 5.4 hereof for any year, exceeds the sum of three-quarters
percent (.75%) of the amount by which the fair market value of the Trust’s real
properties plus any working capital reserves, as determined by the Managing
Trustee in good faith, exceeds the outstanding debt secured by the Trust’s
properties, if any.
 
The fee will be payable on the tenth day of each month in an amount equal to
one-twelfth of one-half percent (1/12th of .5%) of Aggregate Assets Value as of
the last day of the immediately preceding month. Accrued but unpaid Asset
Management Fees for any period shall be deferred without interest and shall be
payable in subsequent periods from any funds available to the Trust after
payment of all other costs and expenses of the Trust, including any reserves
then determined by the Managing Trustee to no longer be necessary to be retained
by the Trust or from Non-Liquidating Net Sale Proceeds or Liquidating
Distributions. In addition to such fees, the Trust shall bear the expenses of
any independent appraisers, market analysts or other Persons not affiliated with
the Managing Trustee who may be engaged by the Managing Trustee to evaluate the
assets of the Trust for purposes of the foregoing.
 
Asset Management Fees may be accrued without interest when funds are not
available for their payment. Any accrued Asset Management Fees may be paid from
the next available cash flow or net proceeds from sale or refinancing of
properties. No Asset Management Fees may be paid from the Trust’s reserves. If a
Managing Trustee is terminated and is entitled to compensation from the Trust,
as provided for herein and as governed by Section II.F of the NASAA Guidelines,
the Managing Trustee shall be paid Asset Management Fees through the date of
such termination.
 
6.5
Insurance Services.  The Managing Trustee or any of its Affiliates may provide
insurance brokerage services in connection with obtaining insurance on the Trust
Assets so long as the cost of providing such service, including the cost of the
insurance, is no greater than the lowest quote obtained from two unaffiliated
insurance agencies and the coverage and terms are likewise comparable. In no
event may such services be provided by the Managing Trustee or any of its
Affiliates unless they are independently engaged in the business of providing
such services to Persons other than Affiliates and at least seventy-five percent
(75%) of their insurance brokerage service gross revenue is derived from Persons
other than Affiliates.

 
10

--------------------------------------------------------------------------------


 
6.6
Real Estate Commissions on Resale of Properties.  The Managing Trustee and its
Affiliates may perform real estate brokerage services for the Trust in
connection with the sale of property by the Trust; provided that the
compensation therefor to the Managing Trustee or its Affiliates in connection
with the sale of a particular property shall not exceed the lesser of (a) fifty
percent (50%) of the reasonable, customary and competitive real estate brokerage
commission normally and customarily paid for the sale of a comparable property
in light of the size, type and location of the property, or (b) three percent
(3%) of the gross sales price of the property; and provided, further, that
payments of said compensation shall be deferred and made only after, assuming
for purposes of this paragraph that all distributions by the Partnership to the
General Partners were paid to the Managing Trustee, and that all distributions
by the Partnership to the Limited Partners were paid to the Beneficiaries, the
Partnership and the Trust have distributed to each Beneficiary or his Assignee
from Non-Liquidating Net Sale Proceeds or Liquidating Distributions, as the case
may be, an aggregate amount in cash which is equal to one hundred percent (100%)
of his Capital Contribution (less all amounts, if any, theretofore distributed
as a return of unused capital pursuant to Section 8.10 of the Partnership
Agreement), and has distributed to each Beneficiary or Assignee from all sources
an additional amount equal to an eight percent (8%) per annum cumulative (but
not compounded) return on his Net Capital Contribution, calculated from the date
of his admission into the Partnership; and provided, further, that the Managing
Trustee and its Affiliates may receive such real estate commission only if they
provide substantial services in connection with the sales effort. The aggregate
real estate commission paid to all parties involved in the sale of a Trust Asset
shall not exceed the lesser of: (a) the reasonable, customary and competitive
real estate brokerage commission normally and customarily paid for the sale of a
comparable property in light of the size, type and location of the property, or
(b) six percent (6%) of the gross sales price of such property. Notwithstanding
the foregoing, neither the Managing Trustee nor any of its Affiliates shall be
granted an exclusive right to sell or exclusive employment to sell any property
on behalf of the Trust.

 
6.7
Rebates, Give-ups and Reciprocal Arrangements.  No rebates or give-ups may be
received by the Managing Trustee or its Affiliates nor may the Managing Trustee
or its Affiliates participate in any reciprocal business arrangements which
would circumvent the provisions of this Agreement.

 
6.8
Other Compensation.  Other than as specifically provided in this Agreement,
neither the Managing Trustee nor its Affiliates shall be compensated for
services rendered to the Trust. The Managing Trustee and its Affiliates cannot
receive any fees or other compensation from the Trust except as specifically
provided for in this Agreement except as permitted by the NASAA Guidelines.

 
ARTICLE VII
RESIDENT TRUSTEE
 
7.1
Generally.  The Resident Trustee is appointed to serve as the trustee of the
Trust in the State of Delaware for the purpose of satisfying the requirement of
Section 3807(a) of the Delaware Statutory Trust Act that the Trust have at least
one trustee with a principal place of business in Delaware. It is understood and
agreed by the parties hereto that the Resident Trustee shall have none of the
duties or liabilities of the Managing Trustee or the Trust and no such duties
shall be implied. The duties of the Resident Trustee shall be limited to (i)
accepting legal process served on the Trust in the State of Delaware, (ii) the
execution of any certificates required to be filed with the Secretary of State
of the State of Delaware which the Resident Trustee is required to execute under
Section 3811 of the Delaware Statutory Trust Act, and (iii) any other duties
specifically allocated to the Resident Trustee in the Trust Agreement or under
Delaware law. The Resident Trustee shall provide prompt notice to the Managing
Trustee of its performance of any such acts.  To the extent that, at law or in
equity, the Resident Trustee has duties (including fiduciary duties) and
liabilities relating thereto to the Trust or the Beneficiary, it is hereby
understood and agreed by the other parties hereto that such duties and
liabilities are replaced by the duties and liabilities of the Resident Trustee
expressly set forth in this Agreement to the extent permitted by law.

 
The Resident Trust shall not be entitled to exercise any powers of the Managing
Trustee.  The Resident Trustee shall not be liable for the acts or omissions of
the Managing Trustee, nor shall the Resident Trustee be liable for supervising
or monitoring the performance and the duties and obligations of the Managing
Trustee or the Trust under this Agreement.  The Resident Trustee shall not be
personally liable under any circumstances, except for its own willful
misconduct, bad faith or gross negligence.  In particular, but not by way of
limitation:
 
 
(i)
the Resident Trustee shall not be personally liable for any error of judgment
made in good faith, except to the extent such error of judgment constitutes
gross negligence on its part;

 
 
(ii)
no provision of this Agreement shall require the Resident Trustee to expend or
risk its personal funds or otherwise incur any financial liability in the
performance of its rights or powers hereunder, if the Resident Trustee shall
have reasonable grounds for believing that the payment of such funds or adequate
indemnity against such risk or liability is not reasonably assured or provided
to it;

 
 
(iii)
under no circumstances shall the Resident Trustee be personally liable for any
representation, warranty, covenant, agreement, or indebtedness of the Trust;

 
 
(iv)
the Resident Trustee shall not be personally responsible for or in respect of
the validity or sufficiency of this Agreement or for the due execution hereof by
the Managing Trustee;

 
11

--------------------------------------------------------------------------------


 
 
(v)
the Resident Trustee shall incur no liability to anyone in acting upon any
signature, instrument, notice, resolution, request, consent, order, certificate,
report, opinion, bond or other document or paper reasonably believed by it to be
genuine and reasonably believed by it to be signed by the proper party or
parties.  The Resident Trustee may accept a certified copy of a resolution of
the board of directors or other governing body of any corporate party as
conclusive evidence that such resolution has been duly adopted by such body and
that the same is in full force and effect.  As to any fact or matter the manner
of ascertainment of which is not specifically prescribed herein, the Resident
Trustee may for all purposes hereof rely on a certificate, signed by the
Managing Trustee, as to such fact or matter, and such certificate shall
constitute full protection to the Resident Trustee for any action taken or
omitted to be taken by it in good faith in reliance thereon;

 
 
(vi)
in the exercise or administration of the trust hereunder, the Resident Trustee
(a) may act directly or through agents or attorneys pursuant to agreements
entered into with any of them, and the Resident Trustee shall not be liable for
the default or misconduct of such agents or attorneys if such agents or
attorneys shall have been selected by the Resident Trustee in good faith and
with due care and (b) may consult with counsel, accountants and other skilled
persons to be selected by it in good faith and with due care and employed by it,
and it shall not be liable for anything done, suffered or omitted in good faith
by it in accordance with the advice or opinion of any such counsel, accountants
or other skilled persons; and

 
 
(vii)
except as expressly provided in this Section, in accepting and performing the
trust hereby created the Resident Trustee acts solely as Resident Trustee
hereunder and not in its individual capacity, and all persons having any claim
against the Resident Trustee by reason of the transactions contemplated by this
Agreement or the Trust Agreement shall look only to the Trust's property for
payment or satisfaction thereof.

 
7.2
Compensation.  The Resident Trustee (or any successor Resident Trustee) shall be
entitled to receive compensation from the Managing Trustee or from the Trust for
its services in accordance with such schedules as shall have been separately
agreed to from time to time by the Resident Trustee and the Trustee.  The
Resident Trustee may consult with counsel (who may be counsel for the Managing
Trustee, for the Trust or for the Resident Trustee).  The reasonable legal fees
incurred in connection with such consultation shall be reimbursed to the
Resident Trustee pursuant to this Section, provided that no such fees shall be
payable to the extent that they are incurred as a result of the Resident
Trustee's gross negligence, bad faith or willful misconduct.

 
7.3
Miscellaneous.  The Resident Trustee shall serve for the duration of the Trust
and until the earlier of (i) the effective date of the Resident Trustee's
resignation, or (ii) the effective date of the removal of the Resident
Trustee.  The Resident Trustee may resign at any time by giving thirty (30) days
written notice to the Managing Trustee; provided, however, said resignation
shall not be effective until such time as a successor Resident Trustee has
accepted such appointment.  The Resident Trustee may be removed at any time by
the Managing Trustee by providing thirty (30) days written notice to the
Resident Trustee; provided, however, such removal shall not be effective until
such time as a successor Resident Trustee has accepted such appointment.  Upon
the resignation or removal of the Resident Trustee, the Managing Trustee shall
appoint a successor Resident Trustee.  If no successor Resident Trustee shall
have been appointed and shall have accepted such appointment within forty five
(45) days after the giving of such notice of resignation or removal, the
Resident Trustee may petition any court of competent jurisdiction for the
appointment of a successor Resident Trustee.  Any successor Resident Trustee
appointed pursuant to this Section shall be eligible to act in such capacity in
accordance with this Agreement and, following compliance with this Section,
shall become fully vested with the rights, powers, duties and obligations of its
predecessor under this Agreement, with like effect as if originally named as
Resident Trustee. Any such successor Resident Trustee shall notify the Resident
Trustee of its appointment by providing a written instrument to the Resident
Trustee.  At such time the Resident Trustee shall be discharged of its duties
herein.

 
The Resident Trustee or any officer, affiliate, director, employee, or agent of
the Resident Trustee each an "Indemnified Person") shall be entitled to
indemnification from the Trust, to the fullest extent permitted by law, from and
against any and all losses, claims, taxes, damages, reasonable expenses, and
liabilities (including liabilities under state or federal securities laws) of
any kind and nature whatsoever (collectively, "Expenses"), to the extent that
such Expenses arise out of or are imposed upon or asserted against such
Indemnified Persons with respect to the creation, operation or termination of
the Trust, the execution, delivery or performance of this Agreement or the
transactions contemplated hereby; provided, however, that the Trust shall not be
required to indemnify any Indemnified Person for any Expenses which are a result
of the willful misconduct, bad faith or gross negligence of such Indemnified
Person.  The obligations of the Trust to indemnify the Indemnified Persons as
provided herein shall survive the termination of this Agreement.
 
The Resident Trustee shall not be obligated to give any bond or other security
for the performance of any of its duties hereunder.
 
ARTICLE VIII
CONCERNING THE MANAGING TRUSTEE, BENEFICIARIES, EMPLOYEES AND AGENTS
 
8.1
Generally.  The Managing Trustee accepts and undertakes to discharge the Trust
created by this Agreement, upon the terms and conditions thereof on behalf of
the Beneficiaries.  The Managing Trustee shall exercise such rights and powers
vested in it by this Agreement, and use the same degree of care and skill in its
exercise as a prudent man would exercise or use under the circumstances in the
conduct of his own affairs.  No provision of this Agreement shall be construed
to relieve the Managing Trustee from liability for its own willful misconduct,
knowingly and intentionally committed in bad faith, except that:

 
12

--------------------------------------------------------------------------------


 
 
(a)
No successor Managing Trustee shall be in any way responsible for the acts or
omissions of the Managing Trustee in office prior to the date on which it became
a Managing Trustee.

 
 
(b)
The Managing Trustee shall not be liable for the performance of such duties and
obligations as are specifically set forth in this Agreement except for its bad
faith or willful misconduct, and no implied covenants or obligations shall be
read into this Agreement against the Managing Trustee.

 
 
(c)
The Managing Trustee may conclusively rely, as to the truth of the statements
and the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Managing Trustee and conforming to the requirements of
this Agreement.

 
 
(d)
The Managing Trustee shall not be liable for any act which the Managing Trustee
may do or omit to do hereunder, or for any mistake of fact or law, or for any
error of judgment, or for the misconduct of any employee, agent, representative
or attorney appointed by it, or for anything that it may do or refrain from
doing in connection with this Agreement while acting in good faith; unless
caused by or arising from gross negligence, willful misconduct, fraud or any
other breach of fiduciary duty of the Trustee or any of its employees, agents,
representatives or attorneys.

 
 
(e)
The duties and obligations of the Managing Trustee shall be limited to and
determined solely by the express provisions of this Agreement, and no implied
duties or obligations shall be read into this Agreement against the Managing
Trustee.

 
8.2
Reliance by the Managing Trustee.  Except as otherwise provided in Section 7.1
of this Agreement:

 
 
(a)
The Managing Trustee may rely and shall be protected in acting upon any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties.

 
 
(b)
The Managing Trustee may consult with legal counsel, auditors or other experts
to be selected by it, including firms with which the Managing Trustee may be an
Affiliate, and the advice or opinion of such counsel, accountants, auditors or
other experts shall be full and complete protection to the Managing Trustee, the
employees and the agents of the Managing Trustee in respect of any action taken
or omitted or suffered by them in good faith and in reliance on, or in
accordance with, such advice or opinion.

 
 
(c)
Persons dealing with the Managing Trustee shall look only to the Trust Assets to
satisfy any liability incurred by the Managing Trustee to such Person in
carrying out the terms of this Agreement, and the Managing Trustee shall have no
personal obligation to satisfy any such liability.

 
 
(d)
As far as practicable and except as expressly permitted above, the Managing
Trustee shall cause any written instrument creating an obligation of the Trust
to include a reference to this Agreement and to provide that neither the
Beneficiaries, the Managing Trustee nor their agents shall be liable thereunder
and that the other parties to such instrument shall look solely to the Trust
Assets for the payment of any claim thereunder or the performance thereof;
provided, however, that the omission of such provision from any such instrument
shall not render the Beneficiaries, the Managing Trustee, or their agents
liable, nor shall the Managing Trustee be liable to anyone for such omission.

 
8.3
Limitation on Liability to Third Persons.  No Beneficiary shall be subject to
any personal liability whatsoever, in tort, contract or otherwise, to any Person
in connection with the Trust Assets or the affairs of the Trust; and neither the
Managing Trustee nor any employee or agent of the Trust shall be subject to any
personal liability whatsoever, in tort, contract or otherwise, to any Person in
connection with any Trust Assets or the affairs of the Trust, except for such
Person’s own willful misconduct, knowingly and intentionally committed in bad
faith; and all such other Persons shall look solely to any Trust Assets for
satisfaction of claims of any nature arising in connection with the affairs of
the Trust. The Managing Trustee shall purchase and maintain insurance as it
deems reasonably necessary for the protection of all Trust Assets, its
Beneficiaries, the Trustee and its employees and agents in such amount as the
Managing Trustee shall deem adequate to cover all foreseeable liability to the
extent available at reasonable rates.

 
13

--------------------------------------------------------------------------------


 
8.4
Recitals.  Any written instrument creating an obligation of the Trust shall be
conclusively taken to have been executed or done by the Managing Trustee, or the
employee or agent of this Trust only in its capacity as Managing Trustee under
this Agreement or in its capacity as employee or agent of the Trust.

 
8.5
Indemnification.  The Managing Trustee and each of its employees and agents,
including the Manager, (each an “Indemnified Person” and collectively, the
“Indemnified Persons”) shall be indemnified out of all Trust Assets against all
liabilities and expenses, including amounts paid in satisfaction of judgments,
in compromise or as fines and penalties, and all costs and expenses, including,
but not limited to, reasonable counsel fees and disbursements paid or incurred
in investigating or defending against any such claim, demand, action, suit or
proceeding by the Indemnified Persons in connection with the defense or
disposition of any action, suit or other proceeding by the Trust or any other
Person, whether civil or criminal, in which the Indemnified Person may be
involved or with which the Indemnified Person may be threatened while in office
or thereafter, by reason of its or his being or having been such a Managing
Trustee, employee or agent; provided, however, that the Indemnified Person shall
not be entitled to such indemnification in respect of any matter as to which the
Indemnified Person shall have been adjudicated to have acted in bad faith or
with willful malfeasance or in reckless disregard of the Indemnified Person’s
duties. The rights accruing to any Indemnified Person under these provisions
shall not exclude any other right to which the Indemnified Person may be
lawfully entitled.  The Managing Trustee shall make advance payments in
connection with indemnification under this Section, provided that the
Indemnified Person shall have given a written undertaking to repay any amount
advanced to the Indemnified Person and to reimburse the Trust in the event it is
subsequently determined in a final adjudication by a court of law that the
Indemnified Person is not entitled to such indemnification.  The Managing
Trustee may purchase such insurance as it believes, in the exercise of its
discretion, adequately insures that each Indemnified Person shall be indemnified
against any such loss, liability or damage pursuant to this Section.  The rights
accruing to any Indemnified Person by reason of the foregoing shall not be
deemed to exclude any other right to which he may legally be entitled nor shall
anything else contained herein restrict the right of the Managing Trustee to
indemnify or reimburse such Indemnified Person in any proper case even though
not specifically provided for herein, nor shall anything contained herein
restrict the right of any such Indemnified Person to contribution under
applicable law.  As security for the timely and full payment and satisfaction of
all of the present and future obligations of the parties to the Managing Trustee
under this Agreement, including, without limitation, the indemnity obligations
hereunder, whether joint or several, the Trust (and by accepting distributions
hereunder, each Beneficiary) hereby grants to the Managing Trustee a continuing
security interest in and to any and all of the Trust Assets, whether now
existing or hereafter acquired or created, together with the products and
proceeds thereof, all payments and other distributions with respect thereto, and
any and all investments, renewals, substitutions, modifications and extensions
of any and all of the foregoing. The Managing Trustee shall have all of the
rights and remedies of a secured party under the Uniform Commercial Code.  In
addition, in the event the Managing Trustee has not received any payment,
indemnity, reimbursement or other amount due it under this Agreement, then,
notwithstanding any other term or provision of this Agreement, the Managing
Trustee may, in its discretion, set off and apply any of the Trust Assets as is
required to pay and satisfy those obligations.  Promptly after the receipt by
the Managing Trustee of notice of any demand or claim or the commencement of any
action, suit or proceeding, the Managing Trustee shall, if a claim in respect
thereof is to be made against any of the other parties hereto, notify such other
parties thereof in writing; but the failure by the Managing Trustee to give such
notice shall not relieve any party from any liability which such party may have
to the Managing Trustee hereunder.  Notwithstanding any obligation to make
payments and deliveries hereunder, the Managing Trustee may retain and hold for
such time as it reasonably deems necessary such amount of the Trust Assets as it
shall from time to time, in its sole discretion, reasonably deem sufficient to
indemnify itself for any such loss or expense and for any amounts due it
hereunder.  Except as required by law or as expressly provided herein, the
Managing Trustee shall be under no duty to institute any suit, or to take any
remedial procedures under this Agreement, or to enter any appearance or in any
way defend any suit in which it may be made a defendant hereunder until it shall
be indemnified as provided above, except as expressly set forth herein.

 
8.6
Rights of Managing Trustees, Employees, Independent Contractors and Agents to
Own Trust Units or Other Property and to Engage in Other Business.  Any Managing
Trustee, employee, independent contractor or agent, including the Manager, may
own, hold and dispose of Trust Units for its individual account, and may
exercise all rights thereof and thereunder to the same extent and in the same
manner as if it were not a Managing Trustee, employee, independent contractor or
agent.  Any Managing Trustee, employee, independent contractor or agent,
including the Manager, may, in its personal capacity or in the capacity of
trustee, manager, officer, director, shareholder, partner, member, advisor,
employee of any Person or otherwise, have business interests and holdings
similar to or in addition to those relating to the Trust.  Any Managing Trustee,
employee, independent contractor or agent of the Trust, including the Manager,
may be a trustee, manager, officer, director, shareholder, partner, member,
advisor, employee or independent contractor of, or otherwise have a direct or
indirect interest in, any Person who may be engaged to render advice or services
to the Trust, and may receive compensation from such Person as well as
compensation as Trustee, employee, independent contractor or agent, including as
Manager, or otherwise hereunder so long as such interest is disclosed to the
Managing Trustee. None of these activities in and of themselves shall be deemed
to conflict with its duties as Managing Trustee, employee, independent
contractor or agent, including as Manager.

 
14

--------------------------------------------------------------------------------


 
ARTICLE IX
PROTECTION OF PERSONS DEALING WITH THE MANAGING TRUSTEE
 
9.1
Reliance on Statements by the Managing Trustee.  Any Person dealing with the
Managing Trustee shall be fully protected in relying upon the Managing Trustee’s
certificate or instrument signed by the Managing Trustee that it has authority
to take any action under this Trust.

 
ARTICLE X
REIMBURSEMENT TO THE MANAGING TRUSTEE
 
10.1
Expenses.

 
 
(a)
Subject to Sections 10.1(b) and 10.1(c) below, the Trust shall reimburse the
Managing Trustee and its Affiliates for the actual cost to them of goods and
materials used for or by the Trust and obtained from entities unaffiliated with
the Managing Trustee.

 
 
(b)
Except as provided below, all of the Trust’s expenses shall be billed directly
to and paid by the Trust. The Managing Trustee may be reimbursed for the
administrative services necessary to the prudent operation of the Trust;
provided that the reimbursement shall be at the lower of the Managing Trustee’s
actual cost or the amount the Trust would be required to pay to independent
parties for comparable administrative services in the same geographic location.
No payment or reimbursement will be made for services for which the Managing
Trustee is entitled to compensation by way of a separate fee. Excluded from
allowable reimbursements shall be: (i) rent or depreciation, utilities, capital
equipment, other administrative items; and (ii) salaries, fringe benefits,
travel expenses and other administrative items incurred by or allocated to any
controlling Persons of the Managing Trustee or its Affiliates. A controlling
Person, for purposes of this Section 10.1(b), shall be deemed to include, but
not be limited to, any Person, whatever his title, who performs functions for
the Managing Trustee similar to those of: (A) chairman or member of the Board of
Directors; (B) executive management, including the President, Chief Operating
Officer, Vice President, Executive Vice President or Senior Vice President,
Corporate Secretary and Treasurer; (C) senior management, such as the Vice
President of an operating division, who reports directly to executive
management; or (D) those holding a five percent (5%) or more equity interest in
Behringer Harvard Advisors I LP or a Person having the power to direct or cause
the direction of the Managing Trustee, whether through the ownership of voting
securities, by contract or otherwise. It is not intended that every person who
carries a title such as vice president, secretary or treasurer be considered a
controlling Person.  The annual report to Beneficiaries filed by the Managing
Trustee shall include a breakdown of the costs reimbursed to the Managing
Trustee pursuant to this subsection.

 
 
(c)
The Managing Trustee or its Affiliates shall pay, at no additional cost to the
Trust (i) overhead expenses of the Managing Trustee and its Affiliates; (ii)
expenses and salaries related to the performance of those services for which the
Managing Trustee and its Affiliates are entitled to compensation by way of asset
management and property management fees or real estate brokerage commissions
related to the sale of Trust Assets (provided, however, that the foregoing shall
in no way limit the payment or reimbursement of legal, travel, employee-related
expenses and other out-of-pocket expenses which are directly related to a
particular Trust Asset and not prohibited by Section 10.1(b) above); and (iii)
all other administrative expenses which are unrelated to the affairs of the
Trust.

 
 
(d)
Subject to the provisions of subsections (b) and (c) of this Section 10.1, the
Trust shall bear all other expenses of the Trust.

 
ARTICLE XI
THE MANAGING TRUSTEE AND SUCCESSOR MANAGING TRUSTEE
 
11.1
Number and Qualification of Managing Trustees.  Subject to the provisions of
Section 11.3 of the Agreement relating to the period pending the appointment of
a successor Managing Trustee, there shall be one Managing Trustee of this Trust,
which shall be a citizen and resident of or a corporation or other entity which
is incorporated or formed under the laws of a state of the United States.  The
number of Managing Trustees may be increased or decreased from time to time by
the Managing Trustee.

 
If any entity Managing Trustee shall change its name, or shall reorganize or
reincorporate, or shall merge with or into or consolidate with any other entity
such entity Managing Trustee shall be deemed to be a continuing entity and shall
continue to act as a Managing Trustee hereunder with the same liabilities,
duties, powers, titles, discretions and privileges as are herein specified for a
Managing Trustee.
 
15

--------------------------------------------------------------------------------


 
11.2
Resignation and Removal.  Except as otherwise provided in this Section 11.2,
until the dissolution of the Trust, the Managing Trustee shall not take any
voluntary step to dissolve itself or to resign as Managing Trustee. The Managing
Trustee shall have the right to resign voluntarily as Managing Trustee or to
dissolve itself with the concurrence of the Beneficiaries by a Majority Vote;
provided, however, that the Managing Trustee may, without the consent of the
Beneficiaries, to the extent permitted by law, substitute in its stead as
Managing Trustee any entity which has, by merger, consolidation or otherwise,
acquired substantially all of such Managing Trustee’s assets, stock or other
evidence of equity interest and continued its business.  Any Managing Trustee
may be removed only upon the Majority Vote of Beneficiaries.  All obligations of
the Managing Trustee hereunder shall cease and terminate on the effective date
of its resignation or removal and its sole responsibility thereafter shall be to
hold the Trust Assets for a period of thirty (30) calendar days following the
effective date of resignation or removal, at which time, if a successor Managing
Trustee shall have been appointed and have accepted such appointment in a
writing to the Beneficiaries, then upon written notice thereof given by the
successor Managing Trustee to the resigning Managing Trustee, the resigning
Managing Trustee shall deliver the Trust Assets to the successor Managing
Trustee. If a successor Managing Trustee shall not have been appointed within a
thirty (30) day period from the predecessor Managing Trustee’s resignation or
removal, for any reason whatsoever, the resigning Managing Trustee shall deliver
the Trust Assets to a court of competent jurisdiction in the county in which the
Trust Assets are there being held and give written notice of the same to the
parties hereto.

 
The resigning Managing Trustee shall be entitled to payment of any unpaid fees
(which shall be pro-rated as of the effective date of the resignation or
removal) and expenses and to reimbursement by the Beneficiaries out of the Trust
Assets for any expenses incurred in connection with the transfer of the Trust
Assets pursuant to and in accordance with the provisions of this Section 11.2 of
this Agreement.
 
11.3
Appointment of Successor.  Should at any time a Managing Trustee resign or be
removed, unless any remaining Managing Trustees shall decrease the number of
Managing Trustees of the Trust pursuant to Section 11.1 hereof, a vacancy shall
be deemed to exist and a successor shall be appointed by any remaining Managing
Trustees.  If there are no remaining Managing Trustees, the Beneficiaries may,
pursuant to Article XIII hereof, call a meeting to appoint a successor Managing
Trustee upon the Majority Vote of Beneficiaries.  If such a vacancy is not
filled by any remaining Managing Trustees within ninety (90) days, the remaining
Managing Trustees must notify the Beneficiaries of their inability to fill such
vacancy, and the Beneficiaries may, pursuant to Article XIII hereof, call a
meeting to appoint a successor Managing Trustee by a Majority Vote of
Beneficiaries.  Pending the appointment of a successor Managing Trustee, the
remaining Managing Trustee or Trustees then serving may take any action in the
manner set forth in this Agreement.

 
11.4
Acceptance of Appointment by Successor Managing Trustee.  Any successor Managing
Trustee appointed hereunder shall execute an instrument accepting such
appointment hereunder.  Thereupon such successor Managing Trustee shall, without
any further act, become vested with all the estates, properties, rights, powers,
trusts and duties of his or its predecessor in the Trust hereunder with like
effect as if originally named therein.

 
11.5
Bonds.  No bond shall be required of the original Managing Trustee hereunder,
and no bond shall be required of any successor Managing Trustee hereunder.  If a
bond is required by law, no surety or security with respect to such bond shall
be required unless required by law.

 
ARTICLE XII
CONCERNING THE BENEFICIARIES
 
12.1
Evidence of Action by Beneficiaries.  Whenever in this Agreement it is provided
that the Beneficiaries may take any action (including the making of any demand
or request, the giving of any notice, consent, or waiver, the removal of a
Trustee, the appointment of a successor Trustee, or the taking of any other
action), the fact that at the time of taking any such action such Beneficiaries
have joined therein may be evidenced (i) by any instrument or any number of
instruments of similar tenor executed by Beneficiaries in person or by agent or
attorney appointed in writing, or (ii) by the record of the Beneficiaries voting
in favor thereof at any meeting of Beneficiaries duly called and held in
accordance with the provisions of Article XIII of this agreement.  Such meeting
or writing may take any form permitted under Delaware law.

 
12.2
Limitation on Suits by Beneficiaries.  No Beneficiary shall have any right by
virtue of any provision of this Agreement to institute any action or proceeding
at law or in equity against any party other than the Trustees upon or under or
with respect to any Trust Assets or the agreements relating to or forming part
of any Trust Assets, and the Beneficiaries do hereby waive any such right.

 
12.3
Requirement of Undertaking.  The Managing Trustee may request any court to
require, and any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Agreement, or in any suit against
the Managing Trustee for any action taken or omitted by it as Managing Trustee,
the filing by any party litigant in such suit of an undertaking to pay the costs
of such suit, and such court may in its discretion assess reasonable costs,
including reasonable attorneys’ fees, against any party litigant in such suit,
having due regard to the merits and good faith of the claims or defenses made by
such party litigant; provided, however, that the provisions of this Section
shall not apply to any suit by the Managing Trustee.

 
16

--------------------------------------------------------------------------------


 
ARTICLE XIII
MEETING OF BENEFICIARIES
 
13.1
Purpose of Meetings.  A meeting of the Beneficiaries may be called at any time
and from time to time pursuant to the provisions of this Article for the
purposes of taking any action which the terms of this Agreement permit a
Beneficiary having a specified aggregate Beneficial Interest to take either
acting alone or with the Managing Trustee.

 
13.2
Meeting Called by the Managing Trustee.  The Managing Trustee may at any time
call a meeting of the Beneficiaries of the Trust to be held at such time and at
such place as the Managing Trustee shall determine.  Written notice of every
meeting of the Beneficiaries shall be given by the Managing Trustee (except as
provided in Section 13.3 of this Agreement), which written notice will set forth
the time and place of such meeting and in general terms the action proposed to
be taken at such meeting, and shall be mailed not more than sixty (60) nor less
than fifteen (15) days before such meeting is to be held to all of the
Beneficiaries of record not more than fifty (50) days nor less than ten (10)
days before the date of such meeting. The notice shall be directed to the
Beneficiaries at their respective addresses as they appear in the records of the
Trust.

 
13.3
Meeting Called on Request of Beneficiaries.  Within ten (10) days after written
request to the Managing Trustee by Beneficiaries holding Trust Units
representing at least 10% of the aggregate Beneficial Interests to call a
meeting of all of the Beneficiaries, which written request shall specify in
reasonable detail the action proposed to be taken, the Managing Trustee shall
proceed under the provisions of Section 13.2 of this Agreement to call a meeting
of the Beneficiaries.

 
13.4
Persons Entitled to Vote at Meeting of Beneficiaries.  Each Beneficiary shall be
entitled to vote at a meeting of the Beneficiaries of the Trust either in person
or by his proxy duly authorized in writing.  The vote of each Beneficiary shall
be weighted based on the number of Trust Units held by each Beneficiary
determined pursuant to the List described in Section 3.1, as such list is
amended hereby.  The signature of the Beneficiary on such written authorization
need not be witnessed or notarized.

 
13.5
Quorum.  At any meeting of Beneficiaries, the presence in person or by proxy of
Beneficiaries holding Trust Units representing at least a majority of the
aggregate Beneficial Interests shall constitute a quorum; but if less than a
quorum be present, Beneficiaries having a majority of the Beneficial Interests
so present and so represented may adjourn such meeting with the same effect and
for all intents and purposes as though a quorum had been present.

 
13.6
Adjournment of Meeting.  Subject to Section 13.5 hereof, any meeting of
Beneficiaries of the Trust may be adjourned from time to time and a meeting may
be held at such adjourned time and place without further notice.

 
13.7
Conduct of Meeting.  At each meeting of the Beneficiaries, the Beneficiaries
present or represented by proxy may adopt such rules for the conduct of such
meeting as they shall deem appropriate, provided that such rules shall not be
inconsistent with the provisions of this Agreement.

 
ARTICLE XIV
AMENDMENTS
 
14.1
Consent of Beneficiaries.  Upon the Majority Vote of Beneficiaries, or such
greater percentage as shall be specified in this Agreement for the taking of an
action by the Beneficiaries under the affected provision of this Agreement, the
Managing Trustee shall promptly make and execute a declaration amending this
Agreement for the purpose of adding any material provisions to or changing in
any material manner or eliminating any of the material provisions of this
Agreement or amendments thereto as they apply to the Trust; provided, however,
that no such amendment shall affect the Beneficiaries’ rights to receive their
pro rata shares of the Trust Assets at the time of distribution; provided
further, however, that, so long as such amendment has been approved by the
Managing Trustee, no consent of the Beneficiaries shall be required with respect
to any amendment made (a) solely for the purpose of facilitating the
transferability by Beneficiaries of Trust Units, (b) to comply with applicable
laws, including tax laws or to satisfy any requirements, conditions, guidelines
or opinions contained in any opinion, directive, order, ruling or regulation of
the Commission, the Internal Revenue Service or any other U.S. federal or state
or non-U.S. governmental agency, compliance with which the Managing Trustee
deems to be in the best interest of the Beneficiaries as a whole, (c) to obtain
no-action assurances from the staff of the Commission regarding relief from
registration and reporting requirements under the Exchange Act, which relief the
Managing Trustee deems to be in the best interest of the Beneficiaries as a
whole, (d) to cause the Trust to be treated as a liquidating trust under
Treasury Regulation Section 301.7701-4(d) and any analogous provision of state
or local law, if the Managing Trustee deems it to be in the best interests of
the Beneficiaries as a whole, or (e) to cure any ambiguity, to correct or
supplement any provision herein which may be inconsistent with any other
provision herein, or to add any other provision with respect to matters or
questions arising under this Agreement which will not be inconsistent with the
provisions of this Agreement.

 
17

--------------------------------------------------------------------------------


 
Notwithstanding anything to the contrary in this Agreement, this Agreement shall
in no event be amended to change the limited liability of the Beneficiaries
without the vote or consent of all of the Beneficiaries, nor shall this
Agreement be amended to diminish the rights or benefits to which any of the
Managing Trustee or Beneficiaries are entitled under the provisions of this
Agreement, without the consent of a majority of the Trust Units held by the
Beneficiaries who would be adversely affected thereby, and in the case of the
Managing Trustee being singularly affected, then by the Managing Trustee.
 
No amendment of this Agreement which affects the rights, duties, liabilities,
indemnities or immunities of the Resident Trustee, shall be effective without,
in each specific instance, the prior written approval of the Resident Trustee.
 
14.2
Effect of Amendment.  Upon the execution of any such declaration of amendment by
the Managing Trustee, this Agreement shall be deemed to be modified and amended
in accordance therewith and the respective rights, limitations of rights,
obligations, duties, and immunities of the Managing Trustee and the
Beneficiaries under this Agreement with respect to the Trust shall thereafter be
determined, exercised and enforced hereunder subject in all respects to such
modification and amendments, and all the terms and conditions of any such
amendment shall be thereby deemed to be part of the terms and conditions of this
Agreement for any and all purposes.

 
14.3
Managing Trustee’s Declining to Execute Documents.  If, in the reasonable
opinion of the Managing Trustee, any document required to be executed pursuant
to the terms of Section 14.2 hereof adversely affects any right, obligation,
immunity or indemnity in favor of the Managing Trustee under this Agreement, the
Managing Trustee may in its discretion decline to execute such document.

 
ARTICLE XV
MISCELLANEOUS PROVISIONS
 
15.1
Filing Documents.  This Agreement shall be filed or recorded in such office or
offices as the Managing Trustee may determine to be necessary or desirable.  A
copy of this Agreement and all amendments thereof shall be maintained in the
office of the Managing Trustee.  The Managing Trustee shall file or record any
amendment of this Agreement and any instrument which relates to any change in
the office of the Managing Trustee.

 
15.2
Beneficiaries Have No Rights or Privileges as Holders of Partnership
Units.  Except as expressly provided in this Agreement or under applicable law,
the Beneficiaries shall have no rights or privileges attributable to their
former status as holders of Partnership Units.

 
15.3
Laws as to Construction.  The Trustees, and the Beneficiaries (by their
acceptance of any distributions made to them pursuant to this Agreement),
consent and agree that this Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without reference
to the choice of law principles thereof.

 
15.4
Severability.  In the event any provision of this Agreement or the application
thereof to any Person or circumstances shall be finally determined by a court of
proper jurisdiction to be invalid or unenforceable to any extent, the remainder
of this Agreement, or the application of such provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each provision of this Agreement shall be
valid and enforced to the fullest extent permitted by law.

 
15.5
Notices.  Any notice or other communication shall be in writing and shall be
deemed to have been sufficiently given, for all purposes, when delivered
personally or sent by fax or 48 hours after being sent by a
nationally-recognized courier or deposited in the U.S. mail, as certified or
registered mail, with postage prepaid.

 
If to the Managing Trustee:
 
Behringer Harvard Advisors I LP
15601 Dallas Parkway
Suite 600
Addison, TX 75001
Fax:  214-655-1610
Attn:  Chief Legal Officer
 
18

--------------------------------------------------------------------------------



If to the Resident Trustee:
 
CSC Trust Company of Delaware
2711 Centerville Road, Suite 400
Wilmington, DE 19808
Fax:  302-636-8666
Attn:  Trust Administration
 
If to the Beneficiary:
 
The address of such Beneficiary as shown in the records of the Trust.
 
15.6
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but such counterparts shall together
constitute but one and the same instrument.

 
[The remainder of this page is left intentionally blank.]
 
19

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the General Partners of the Grantor have caused this
Agreement to be executed by an authorized officer, and the Trustees hereunder
have executed this Agreement, as Trustees and not as individuals, as of the date
first set forth herein.
 
GRANTOR:
 
Behringer Harvard Mid-Term Value Enhancement Fund I LP
         
By: Behringer Harvard Advisors I LP, its General Partner
           
By:
/s/ Gerald J. Reihsen, III
   
Name:
Gerald J. Reihsen, III
   
Title:
Executive Vice President-Corporate
     
Development and Legal and Assistant Secretary
         
/s/ Robert M. Behringer
 
Robert M. Behringer, its General Partner
       
MANAGING TRUSTEE:
 
Behringer Harvard Advisors I LP
         
By:
/s/ Gerald J. Reihsen, III
 
Name:
Gerald J. Reihsen, III
 
Title:
Executive Vice President-Corporate
   
Development and Legal and Assistant Secretary
       
RESIDENT TRUSTEE:
 
CSC Trust Company of Delaware
         
By:
/s/ Alan R. Halpern
 
Name:
Alan R. Halpern
 
Title:
Vice President

 

--------------------------------------------------------------------------------

